Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                             Illinois Official Reports                       the accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2020.05.26
                                                                             15:48:36 -05'00'



                  In re Commitment of Kugler, 2019 IL App (3d) 180305



Appellate Court         In re COMMITMENT OF DEVIN M. KUGLER (The People of the
Caption                 State of Illinois, Petitioner-Appellee, v. Devin M. Kugler,
                        Respondent-Appellant).



District & No.          Third District
                        No. 3-18-0305



Filed                   December 4, 2019



Decision Under          Appeal from the Circuit Court of Rock Island County, No.
Review                  07-MR-214; the Hon. Frank R. Fuhr, Judge, presiding.



Judgment                Affirmed.


Counsel on              Nate Nieman, of Rock Island, for appellant.
Appeal
                        Kwame Raoul, Attorney General, of Chicago (Jane Elinor Notz,
                        Solicitor General, and Michael M. Glick and Rachel L. Barbat,
                        Assistant Attorneys General, of counsel), for the People.



Panel                   PRESIDING JUSTICE SCHMIDT delivered the judgment of the
                        court, with opinion.
                        Justices Carter and Lytton concurred in the judgment and opinion.
                                              OPINION

¶1       Following a bench trial, the court found that respondent, Devin M. Kugler, was a sexually
     violent person (SVP) subject to commitment under the Sexually Violent Persons Commitment
     Act (Act) (725 ILCS 207/1 et seq. (West 2006)) based on acts he committed when he was 16.
     Respondent appealed his commitment. This court affirmed. See In re Detention of Kugler, No.
     3-08-0123 (2009) (unpublished order under Illinois Supreme Court Rule 23). In September
     2017, the State filed its tenth motion for periodic reexamination as required by the Act. In May
     2018, respondent filed a motion to vacate order of commitment/motion to dismiss. On May 18,
     2018, the circuit court held a hearing on the motions. It denied respondent’s combined motions
     and granted the State’s motion. On appeal, respondent argues that his commitment is
     unconstitutional as applied to him in light of Miller v. Alabama, 567 U.S. 460 (2012). We
     affirm.

¶2                                        I. BACKGROUND
¶3       The actions underlying respondent’s commitment are detailed in this court’s order
     affirming his commitment. See Kugler, No. 3-08-0123. We will repeat only those facts
     necessary to our analysis.
¶4       In April 2007, the State filed a petition alleging respondent, then age 21, was an SVP
     subject to commitment under the Act. The petition alleged that in 2002, when respondent was
     16 years old, a court adjudicated respondent delinquent for the offense of aggravated criminal
     sexual abuse (720 ILCS 5/12-16(c)(2)(i) (West 2002)) because he penetrated the anus of an
     8-year-old girl with his finger and rubbed her buttocks. At the time of conviction, he admitted
     that he fantasized about having sex with young children between the ages of 8 and 11.
     Treatment providers for respondent alleged he reported sexually abusing two other young
     girls, ages six and eight. Also, respondent had sexually deviant fantasies about his young
     cousin. A doctor diagnosed respondent with (1) pedophilia, sexually attracted to females, and
     (2) antisocial personality disorder. The petition contended that these mental disorders affected
     respondent’s emotional and volitional capacity and created a substantial probability that he
     would commit future acts of sexual violence.
¶5       The court held a bench trial on the matter. A clinical psychologist testified as an expert in
     the evaluation and treatment of SVPs. She interviewed respondent as part of the SVP
     commitment proceedings. Respondent admitted to the offense that led to his 2002 conviction.
     The psychologist reviewed his records from a treatment facility where he admitted to engaging
     in sexual activities with his foster sister when she was 4 or 6 and he was 12. He would take
     showers with her, masturbate in front of her, fondle her, and place his penis against her
     buttocks when they were in a pool. Respondent performed oral sex on another girl when she
     was eight or nine. Respondent denied these acts when the psychologist questioned him. He did
     admit to having sexual fantasies about his underage cousin but claimed he did not act on them.
     The psychologist was concerned that respondent’s deviant behavior had persisted from age 12
     through age 20.
¶6       Respondent also committed several nonsexual offenses, including two convictions and an
     additional charge for aggravated battery. In 2006, a young woman obtained an order of
     protection against respondent. She alleged that respondent threatened to kill everyone she
     loved, called her multiple times a day, stalked her at the mall, tried to get her alone, begged her

                                                  -2-
       for sex, and told her that he wanted to rape her. The psychologist opined that these offenses
       indicated respondent’s tendency to disobey the law and demonstrate violent, sometimes
       sexually violent, behavior.
¶7         The circuit court found the State proved beyond a reasonable doubt that respondent was an
       SVP under the Act. Respondent chose not to have a dispositional hearing. The court ordered
       respondent committed for institutional care in a secure facility. Respondent appealed, arguing
       that the State failed to meet its burden of proof. This court affirmed.
¶8         The Act requires the State to file a motion for periodic reexamination at least annually. 725
       ILCS 207/55 (West 2006). In September 2017, the State filed its tenth motion for periodic
       reexamination. In May 2018, respondent filed a motion to vacate order of commitment/motion
       to dismiss, citing Miller’s holding “that the Eighth Amendment forbids a sentencing scheme
       that mandates life in prison without possibility of parole for juvenile offenders.” Miller, 567
       U.S. at 479.
¶9         On May 18, 2018, the court held a hearing on the pending motions. The court considered
       Dr. David Suire’s written report based on his July 2017 examination of respondent. Suire
       opined that respondent remained in the self-application (or third) phase of the treatment
       program for SVPs. Although respondent made progress since his last reexamination, he
       continued to struggle with many reoccurring issues like denial of his recidivism risk and
       inappropriate sexual interests. Respondent remained ignorant as to the full range of his
       treatment needs and risk factors. He stopped taking his psychotropic medication. Suire found
       this decision concerning due to respondent’s therapist’s observation that respondent was
       developing a romantic/sexual interest in a female therapist. This was a reoccurring issue for
       respondent over the course of his treatment. Respondent denied behaving inappropriately
       toward the woman who obtained a restraining order against him, suggesting a lack of insight
       into his behavior. Suire scored respondent on the STATIC-99, which is an actuarial assessment
       that measures an offender’s sexual recidivism risk. Respondent’s risk of recidivism was
       between three and a half and four times higher than the typical sex offender in the normative
       sample. Suire found that respondent met the diagnostic criteria for pedophilic disorder,
       sexually attracted to females, nonconsenting females, delusional disorder, erotomanic type
       (currently in an acute episode), antisocial personality disorder with borderline features, and
       other specific paraphilic disorder. Suire believed that it was “substantially probable” that
       respondent would reoffend. Ultimately, the court denied respondent’s combined motions and
       granted the State’s motion for periodic reexamination.

¶ 10                                          II. ANALYSIS
¶ 11       On appeal, respondent argues that his SVP commitment is unconstitutional in light of
       Miller and recent decisions from this district. Respondent made an “as-applied” challenge to
       the constitutionality of his commitment. In making an as-applied challenge, respondent
       contends that the pertinent sections of the Act are unconstitutional as applied to the particular
       circumstances of respondent’s situation. People v. Garvin, 2013 IL App (1st) 113095, ¶ 17. He
       argues that involuntary commitment is punitive, such that it violates the eighth amendment
       proscription against cruel and unusual punishment. Respondent presents this court with a
       question of constitutional validity of a statute, which calls for de novo review. People v. Doll,
       371 Ill. App. 3d 1131, 1138 (2007).


                                                   -3-
¶ 12       In Miller, the United States Supreme Court addressed whether a mandatory sentencing
       scheme that imposed a life-without-parole sentence on a 14-year-old child was
       unconstitutional under the eighth amendment. Miller, 567 U.S. at 474. A jury found the named
       petitioner guilty of murder. Id. at 469. The trial court sentenced him to the mandatory
       punishment as part of the relevant sentencing scheme. Id. When addressing whether the
       sentencing scheme violated the eighth amendment proscription against cruel and unusual
       punishment, the Court found these mandatory punishments “prohibit a sentencing authority
       from assessing whether the law’s harshest term of imprisonment proportionately punishes a
       juvenile offender,” noting that youth is a factor the sentencing court should be able to take into
       consideration. Id. at 474. The Court held that “the Eighth Amendment forbids a sentencing
       scheme that mandates life in prison without possibility of parole for juvenile offenders.” Id. at
       479. The holding was narrow and specific, as the Court refused to fashion a bright line rule
       barring life-without-parole sentences for juveniles. See id. Attendant facts and circumstances
       matter; the eighth amendment requires the sentencing court take them into account. Id. at 480.
¶ 13       Illinois went a step further with its application of the Miller rule. Our supreme court
       declared de facto life sentences unconstitutional as well. People v. Reyes, 2016 IL 119271,
       ¶ 10. Respondent contends his SVP commitment is a de facto life sentence, bringing him under
       the Miller umbrella. He asks this court to hold that SVP commitment is punitive in nature,
       relying on cases that no longer have precedential force because the Illinois Supreme Court
       vacated the judgments. Respondent can cite no case holding that SVP commitment is
       considered punishment or applying Miller and its progeny to the Act.
¶ 14       Before Miller, our supreme court addressed the constitutionality of the Act in In re
       Detention of Samuelson, 189 Ill. 2d 548, 559 (2000). The defendant argued the Act was
       unconstitutional in that it (1) denied due process and equal protection, (2) violated the
       prohibition against double jeopardy and ex post facto principles, and (3) infringed upon the
       right to trial by jury. Id. at 557-58. The court emphasized that “proceedings under the [Act] are
       civil rather than criminal in nature.” Id. at 559. It echoed the United States Supreme Court’s
       decision in Kansas v. Hendricks, 521 U.S. 346 (1997), that held involuntary confinement
       pursuant to a similar Kansas statute was not punitive. Samuelson, 189 Ill. 2d at 559. Our
       supreme court noted “[t]he flaw in defendant’s analysis is that this is not a criminal case.” Id. at
       560.
¶ 15       Samuelson controls. Here, respondent is asking this court to declare the Act
       unconstitutional because of principles the Supreme Court enumerated in a criminal case.
       Respondent attempts to persuade us that involuntary commitment is punishment such that
       Miller applies. Our supreme court, and the United States Supreme Court, have held otherwise.
       “The appellate court lacks authority to overrule decisions of [the supreme] court, which are
       binding on all lower courts.” People v. Artis, 232 Ill. 2d 156, 164 (2009). For this reason, we
       reject respondent’s constitutional challenge and affirm the circuit court’s grant of the State’s
       motion for periodic reexamination.

¶ 16                                   III. CONCLUSION
¶ 17      For the foregoing reasons, we affirm the judgment of the circuit court of Rock Island
       County.

¶ 18      Affirmed.

                                                    -4-